Opinión disidente del'
Juez Asociado Sr. Todd, Jr.,
con la cual está conforme el Juez Presidente Sr. Travieso.
Creo que la corte inferior abusp de su discreción y cometió error perjudicial al acusado al no permitir se interrogara al *24jurado Oliveras, aun criando el hermano de éste no declarara como testigo en el juicio. No sabemos si este testigo había de-clarado en los dos juicios anteriores, pero es de suponerse que su hermano conocía su intervención en el caso. De haberse permitido el interrogatorio al jurado Oliveras, el acusado pudo haberse enterado con certeza cuál era la verdadera situación y, de proceder, pudo haberlo recusado motivadamente, al serle denegada la recusación perentoria. De la moción del acusado no se desprende, necesariamente, que su propósito ora re-cusar perentoriamente al jurado Oliveras. La corte no per-mitió el interrogatorio bajo la teoría errónea de que no pro-cedía porque ya se había juramentado al jurado. Precisa-mente debió permitirse para poder determinar si procedía la recusación motivada. Pueblo v. Torres, 48 D.P.R., 39, 51.
Aceptando que la corte inferior tenía discreción para adop-tar el método que siguió para constituir el jurado, no obstante nuestra recomendación en contrario en el caso de Pueblo v. Torres, supra, considero que, con rgás razón debió dar al acu-sado todas las oportunidades razonables para interrogar al .jurado Oliveras, antes de comenzar a desfilar la prueba, aun cuando ya hubiera prestado el juramento definitivo.
Principalmente por este motivo disiento pues considero, que debe revocarse la sentencia y concederse un nuevo juicio.